Per Curiam.
This is an application for a writ of mandamus to require respondent to quash an indictment. In People v. Thompson, 108 Mich. 583 (66 N. W. 478), we held (following the authority of Palms v. Campau, 11 Mich. 109), that we would not, in advance of a final determination of a case, review the action of a circuit judge in refusing to quash an indictment. It was said in that case that the practice ought to be uniform, and the fact was then stated that the court had, in numerous cases not reported, adhered to the same rule. It was strenuously insisted, both on the original application and on a motion *466for a rehearing, that in view of exceptional circumstances, and of the great expense involved both to the accused and to the State, and of the disgrace which might follow an unauthorized conviction, an exception should be made of that case. ' These considerations were not deemed sufficient to justify a departure from settled practice. That case has since been steadily adhered to. In view of this settled practice, we must deny the motion.